Citation Nr: 0948702	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-28 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a jaw disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The Veteran had active military service from March 1998 to 
March 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2009).  

This case was previously remanded by the Board in an action 
dated in August 2007.  The reasons for the remand were to 
have the agency of original jurisdiction (AOJ) attempt to 
obtain and associate with the claims file any dental or 
medical records identified by the Veteran, and to afford the 
Veteran with a VA examination to determine the current 
diagnosis and etiology of any disorder related to her 
complaints of chronic jaw pain.  While the AOJ attempted to 
comply with the Board's remand orders, those attempts were 
inadequate, necessitating another remand.  Specifically, at a 
minimum, the AOJ was to seek related treatment records from 
oral surgeon Dr. Eric Rippert of Augusta, Georgia.  

Regarding the Board's remand order obligating the AOJ to 
obtain and associate with the claims file any dental or 
medical records identified by the Veteran, the Board notes 
that the AOJ did attempt to seek medical records identified 
by her, but the attempt was inadequate.  In response to the 
AOJ's request for information identifying the records sought 
(treatment records from oral surgeon Dr. Eric Rippert of 
Augusta, Georgia), the Veteran specified that the records 
were held at the "Dental School Records department." She 
gave a point of contact including a telephone number.  The 
Veteran also stated that these records would be sent to her 
the following Monday, and that she would provide a copy of 
them to the AOJ.  The Veteran also asked that the AOJ request 
these records.  It appears from the record that the request 
from the AOJ was not directed to the proper agency.  (The 
request was made directly to Dr. Rippert rather than to the 
dental school records department.)  There also is no 
indication that the Veteran ever sent copies of the records 
in question.  As a result, the treatment records from Dr. 
Rippert have not been obtained for the record.  Because there 
is an indication that the records in question exist, the 
Board must remand again in order to attempt to obtain them.  

As regards the examination ordered by the Board, the Board 
finds that the examination report was inadequate, and must 
therefore remand for clarification.  The Veteran was examined 
in September 2009.  In a very brief examination report, J.S., 
DMD, opined that it is more likely than not, "almost 100 
percent," that the Veteran's diagnosed temporomandibular 
joint disorder (TMJ) was related to her military service.  
The examiner did not, however, provide any rationale for the 
opinion.  In the absence of any rationale for the opinion, 
the AOJ denied the claim.  The Board must remand because of 
the absence of a rationale for the examiner's opinion, and 
because, despite the Board's specific remand instructions, 
the AOJ did not return the examination report to the examiner 
to correct what the AOJ had determined to be an insufficient 
report.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take whatever steps 
are necessary to determine the identity 
and address of the dental school the 
Veteran says holds the records of her 
treatment by Dr. Rippert.  With any 
necessary authorization from the Veteran, 
the AOJ should attempt to obtain and 
associate those records with the claims 
file.  

If the RO is unsuccessful in obtaining 
any of the records identified by the 
Veteran, it should inform her and her 
representative of this and ask them to 
provide a copy of additional dental or 
medical records they may have obtained on 
their own that have not been secured 
previously.  

2.  After the above-requested development 
is accomplished, the AOJ should contact 
Dr. J.S., who examined the Veteran in 
September 2009, in order to obtain from 
him an addendum to his examination report 
that provides the rationale for his 
opinion.  Included in this rationale 
should be identification of the specific 
medical evidence on which the opinion is 
based, including evidence prepared during 
military service that shows the onset of 
disease or injury that in turn led to 
current disability.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the clarification sought.  
The examiner should consider dental 
records created during service, as well 
as other service medical records and 
post-service dental and medical records, 
and explain any relationship between 
entries made therein and the opinion 
provided.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions on causation, as 
well as specific rationale.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.  

(If the September 2009 examiner is no 
longer available, the Veteran should be 
afforded another examination to determine 
the etiology of any disorder related to 
the Veteran's complaints of chronic jaw 
pain.  For each diagnosis, a medical 
opinion should be provided as to whether 
it is at least as likely as not that the 
disability is etiologically related to 
military service.  The examiner must 
provide a complete rationale for any 
opinion expressed.  The Veteran's claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
consider dental records created during 
service, as well as other service medical 
records and post-service dental and 
medical records, and explain the 
relationship between those records and 
the opinion provided.  The AOJ should 
ensure that the examination report 
complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions and rationales.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.  The 
Veteran should be advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect her claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until she is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

